238 S.W.3d 730 (2007)
Ron and Sharon LITTY, Appellants,
v.
Paulette BLISS, Respondent.
No. ED 89033.
Missouri Court of Appeals, Eastern District, Division Four.
November 13, 2007.
Todd I. Muchnick, St. Louis, MO, for Appellant.
Michael B. Maguire, St. Louis, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Ron and Sharon Litty (hereinafter and collectively, "Appellant") filed the underlying suit, alleging personal injury and a loss of consortium, based upon an automobile accident that occurred on December 3, 2002. After hearing all of the evidence, the jury awarded Ron Litty $20,000 in damages for his personal injury claim and no damages for Sharon Litty's loss of consortium claim. Appellant appeals from the judgment entered upon the jury verdict, claiming Appellant was prejudiced by nondisclosure of information by six jurors.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information *731 only, setting fort the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).